DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.         This office action is in response to the Applicant Arguments/Remarks Made in an Amendment filed 01/21/2021. 
3.	Claims 1, 6, 8, 12, 13, 16-21 are presented for examination. 
4.	Claims 1, 8 and 12 are amended.
5.	Claims 2-5, 10, 11, 14 and 15 are cancelled.
6.	Claims 1, 8 and 12 are independent claims.
7.	The office action is made Non-Final.


Examiner Note
8.	 The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
11.	a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

12.       Claims 1, 6, 8, 12, 13, 16, 18 and 20 are rejected under 35 U.S.C.103 as being unpatentable over Bhatia et al (US 20060200753 A1) in view of Hoberman (US 20050114287 A1) and further in view of Kazmi (US 20080313291 A1).


13.	Regarding claim 1 (Currently amended), Bhatia teaches a non-transitory storage medium of a computing system storing instructions that, when executed by a processor, cause the computing system to perform a method (Fig 1, [0089]) comprising: 
receiving user-input to specify a target file data format definition to define how data is to be organized in a target file ([0025], “receive a second data definition (or file format) of a target file (a target file data format definition)” [0031], “Data Definitions 200, in particular embodiments, are each operable to receive a data definition (or file format) of a source file and/or a target file. Particular embodiments may allow a user to define or design such data format (user input).  See also Fig 4 and [0049], target data definition 406 which may have been designed using the XML Object Definition 200 illustrated in FIG. 2), wherein the target file data format definition specifies a plurality of data fields (See Fig 4 and [0049], target data definition 406 with plurality of field such id, name, Car and Address), types of the plurality of data fields (See [0032] and Fig 3B is an example screen shots illustrating some functionality of an XML Object Definition of the mapper of FIG. 2, See also [0035]-[0037]. XML Object Definition dialog 350 allows a user to define elements, attributes, namespaces, comments, and/or other markup language components (generically referred to here as "data components") that define "E" is used to illustrate an element type, an "R" is used to illustrate a repeating element type, an "A" is used to illustrate an attribute of an element, an "N" is used to illustrate a namespace, and an "!" is used to illustrate a comment.  Nonetheless, particular embodiments of XML Object Definition dialog 350 may use other appropriate designations.) specifies at least a type of data field and an order of data field for the target file), and sizes of the plurality of data fields for the target file ([0090], “if example script 500 determines that a repeating record is being processed then the size of the record (that is, the start and end indexes of the record) is calculated”); 
Creating the target file in accordance with the target file data format definition (Fig 3A shows creating XML_Object.xml file (a target file) in the target XML folder using the XML_Object definition (a target file data format definition), see also [0025], “receive a second data definition (or file format) of a target file”); 
And implicitly teaches receiving data from a data source, wherein the data is organized in accordance with a data source data format definition, is based on a comma-separated value format, and corresponds to healthcare claim-related data (See Fig 3B, [0035], for data source data format definition, see also Fig 4 and [0049], “source table 404a is a database table that contains the IDs, names, and addresses of persons, and source table 404b is a database table that contains the IDs, makes, models, and years of cars associated with those persons in source table 404a.  The data in source tables 404a, 404b are desired to be transformed into an XML document that has a format defined by target data definition 406”, [0008], [0025], “receive a first data definition (or file format) of a source file”); 
Verifying integrity of the data (see [0035], “the transformation of XML data, as noted above, mapper module 102 may be configured to utilize any appropriate form of data for input and output files”. [0037]- [0043], validate XML file format 351 of Fig 3B which represent data from the first data source, report the appropriate results, and select the offending component in the file format for further correction, [0099], “server 106 may modify the format of a model year stored in a particular CAR row to match the target year format associated with the data definition for the target XML file.” (Examiner directs applicant attention to paragraphs of Bhatia [0074], [0099], [0106], [0112] which are the same as the applicant disclosure [0025]-[0026], [0029] and [0032] for examples of the integrity verifications)), 
wherein verifying the integrity of the data is based at least on 
a first verification that proper delimiters are used in the data to ensure data fields of the data are properly ordered and separated ([0106), parsing the XML source file 798 (data source file that is organized in accordance with a data source data format definition) which includes multiple XML data records. The parsed data are verified using a start and end delimiter, see also Fig 7B shows comma “,” that delimited each data field in the data such “125 Elm St, Smithsville .Tx, 82671”and a backslash that delimited each row in the data such “make/, model/, Year/”), 
a second verification to ensure that formats of the data are compatible with the target file data format definition (see [0035], “the transformation of XML data, as noted above, mapper module 102 may be configured to utilize any appropriate form of data for input and output files”. [0037]- [0043], validate XML file format 351 of Fig 3B which represent data from the first data source, report the appropriate results, and select the offending component in the file format for further correction, [0099], “server 106 may modify the format of a model year stored in a particular CAR row to match the target year format associated with the data definition for the target XML file.” (Examiner directs applicant attention to paragraphs of Bhatia [0074], [0099], [0106], [0112] which are the same as the applicant disclosure [0025]-[0026], [0029] and [0032] for examples of the integrity verifications)), and 
a third verification to ensure that numbers of the data fields of the data are consistent with the target file data format definition ([0049], [0099], For example, server 106 may modify the format of a model year stored in a particular CAR row to match the target year format associated with the data definition for the target XML file.), and 
Wherein the first verification includes a verification that each data field in the data is delimited by a comma and each row in the data is delimited by a forward slash ([0106), parsing the XML source file 798 (data source file that is organized in accordance with a data , and wherein the first verification also includes a verification of absence of extra delimiters to any row ([0106], [0112], see also Fig 7B shows comma “,” that delimited each data field in the data such “125 Elm St, Smithsville .Tx, 82671”and a backslash that delimited each row in the data such “make/, model/, Year/”);
converting the formats of the data to be compatible with the target file data format definition, wherein converting the formats of the data is based at least on a conversion from a first date format of YYYY-MM-DD to a second date format of MM/DD/YY (Bhatia implicitly teach the limitation (([0049], [0099], For example, server 106 may modify the format of a model year stored in a particular CAR row to match the target year format associated with the data definition for the target XML file.))); and further explicitly teaches  
 Loading the data into the target file in accordance with the target file data format definition ([0025], [0033], “Mapping module 202 is operable to allow a user to design a transformation program to transform data of a particular format (e.g. XML) via mappings from one or more source files (first data source) to one or more target files”, [0046], “allows a user to design a desired movement of data from one or more source database tables 404 (data from the first data source) to a target data definition 406 using one or more graphical mappings” see more in Fig 4, [0049], “transformations may be desired from database tables (data from the first data source) to XML files (the target file), XML files to database tables, XML files to other XML files, database tables to other database tables, and/or any other suitable transformations”).
However Hoberman explicitly teaches converting the formats of the data to be compatible with the target file data format definition, wherein the converting the formats of the data includes at least a conversion from a first date format of YYYY-MM-DD to a second date format of MM/DD/YY ([0214], DataFormatter)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of converting the formats of the data to be compatible with the target file data format definition, wherein the converting the formats of the data includes at least a conversion from a first date format of YYYY-MM-DD to a second date format of MM/DD/YY suggested in Hoberman’ s system into Bhatia and by incorporating Hoberman into Bhatia because both system are pertain to the field of data processing would provide an environment that supports rapid development and testing of software applications, and that also supports modification and deployment of the applications.
Further Kazmi teaches receiving data from a data source, wherein the data is organized in accordance with a data source data format definition ([0036]), is based on a comma-separated value format ([0006]), and corresponds to healthcare claim-related data ([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Kazmi’s system into Bhatia and Hoberman combined system and by incorporating Kazmi into Bhatia and Hoberman combined system because all system are pertain to the field of data processing would encode data.
Examiner Note: the support for verifying the integrity of the data in the applicant Pre-Grant Pub includes at least one of the steps and may include more or less (“etc.”):
[0025], “The verification module 160 performs an integrity verification that includes at least one of: 
[0026] a verification that proper delimiters are used in the data from the first data source (e.g., verification that columns within the data source's data are separated by the proper delimiter, verification that extra delimiters have not been added to any row, etc.); 
[0027] verification of the format of a date from the first data source (e.g., verification that dates are in the correct format and can be directly imported into a data field in the target file); and 
[0028] a verification that the number of fields in each record of the data from the first data source is consistent”
14.	Regarding claim 6 (Currently amended), Bhatia, Hoberman and Kazmi teach the invention as claimed in claim 1 above and further Bhatia teaches receiving  second data from a second data source, wherein the second data is organized in accordance with a second data source data format definition and the second data source data format definition is different from the data source data format definition of the data from the first data source; and loading the second data into the target file in accordance with the target file format definition (see [0023], [0031] [0003], “This poses a unique challenge in heterogeneous environments, where data is housed on disparate platforms in any number of different formats and used in many different contexts”, see also [0007]-[0008], [0086]). 15.	Regarding claim 7 (Original), Bhatia, Hoberman and Kazmi teach the invention as claimed in claim 1 above and further Bhatia teaches wherein the data source data format definition is specified by a user, and wherein the instructions, when executed, further cause the computing system to perform creating a format file corresponding to the data source, wherein the format file includes the data source data format definition ([0008], [0025], “receive a first data definition (or file format) of a source file… mapper module 102 includes one or more suitable graphical user interfaces ("GUIs") and, among other functions, allows a user to design data formats, scan data formats from existing definitions, edit existing data formats, and design data transformation programs via drag-and-drop functionality” see also [0031], Fig 4, [0049]=[0050], database tables (a data source data format definition)). 
18.	Regarding claim 16 (New), Bhatia, Hoberman and Kazmi teach the invention as claimed in claim 1 above and further Kazmi teaches wherein the healthcare claim-related data includes medicare data ([0042]).
16.	Regarding claims 8, 9 and 18, those claims recite a methods performing the method of claims 1, 6 and 16 respectively and are rejected under the same rationale.

17.	Regarding claims 12, 13 and 20, those claims recite a methods performing the method of claims 1, 6 and 16 respectively and are rejected under the same rationale.



12.       Claims 17, 19 and 21 are rejected under 35 U.S.C.103 as being unpatentable over Bhatia et al (US 20060200753 A1) in view of Hoberman (US 20050114287 A1) and further in view of Kazmi (US 20080313291 A1) and Rock (US 20140297301 A1).

19.	Regarding claim 17 (New), Bhatia, Hoberman and Kazmi teach the invention as claimed in claim 16 above but all didn’t specifically teaches wherein the data from the data source includes medicare data maintained by individual states.
However Rock teaches wherein the data from the data source includes medicare data maintained by individual states ([0313]-[0345]).
16.	Regarding claim 19, this claims recite a methods performing the method of claim 17 and is rejected under the same rationale.

17.	Regarding claim 21, this claims recite a methods performing the method of claim 17 and is rejected under the same rationale.

Response to Applicant Arguments/Remarks 
20.	Applicant's arguments received on 01/21/2021 have been fully considered and persuasive “Notice of Incomplete Office Action Applicants' prior response added new claims 16-21. The instant Office Action does not address these claims, and is therefore incomplete. Applicants request a new Office Action that addresses claims 16-21”. Referring to the previous Office action, Examiner has cited relevant portions of the references as a means to illustrate the systems as taught by the prior art. As a means of providing further clarification as to what is taught by the references used in the first Office action, Examiner has expanded the teachings for comprehensibility while maintaining the same grounds of rejection of the claims, except as noted above in the section labeled “Status of Claims.” This information is intended to assist in illuminating the teachings of the references while providing evidence that establishes further support for the rejections of the claims.

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466.  The examiner can normally be reached on Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HICHAM SKHOUN/Primary Examiner, Art Unit 2169